Case 4:19-cv-00507-ALM Document 99 Filed 05/14/20 Page 1 of 13 PageID #: 1729




                       UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS

DAMONIE EARL, LINDA RUGG, ALESA
BECK, TIMOTHY BLAKEY, JR.,
STEPHANIE BLAKEY, MARISA                      Civil Action No. 4:19-cv-00507
THOMPSON, MUHAMMAD MUDDASIR
KHAN, ELIZABETH COOPER, JOHN
ROGERS, VALERIE MORTZ-ROGERS, and
LAKESHA GOGGINS, each individually and
on behalf of all others similarly situated,

Plaintiffs.

v.

THE BOEING COMPANY,
SOUTHWEST AIRLINES CO.,

 Defendants.



                 BATHAEE DUNNE LLP’S OPPOSED MOTION TO
     DESIGNATE INTERIM LEAD CLASS COUNSEL UNDER FED. R. CIV. P. 26(g)(3)
Case 4:19-cv-00507-ALM Document 99 Filed 05/14/20 Page 2 of 13 PageID #: 1730



                                        INTRODUCTION

       Bathaee Dunne LLP (“BD”), which is lead counsel for plaintiffs Damonie Earl, Linda

Rugg, Alesa Beck, Timothy Blakey, Jr., Stephanie Blakey, Marisa Thompson, Muhammad

Muddasir Khan, Elizabeth Cooper, John Rogers, and Valerie Mortz-Rogers, moves for

appointment as interim lead class counsel pursuant to Federal Rule of Civil Procedure 23(g)(3).

The circumstances of this case, including four separate law firms now on the docket on behalf of

one or more plaintiffs, require that interim lead counsel be formally appointed in order to protect

the putative class and the integrity of the litigation process in this matter. BD—whose founding

partners have led this case since its inception, and which has the backing of Dovel & Luner LLP

and Capshaw DeRieux LLP—respectfully submits that it is the right law firm for the job.

       The scope of work to be done in this action has significantly expanded since its inception

last July. Building the record in this case ahead of class certification and dispositive motions will

require significant coordination of document and expert discovery as well as dozens of depositions,

and that work must be done efficiently and without undue cost to a class if ultimately certified.

With four different law firms already in the mix, there is now an immediate need to ensure that

litigation efforts—and expenses—on behalf of the putative classes are carefully coordinated and

streamlined; that the putative classes speak with one voice; and that the putative classes’ claims

are litigated with a single, well-crafted and carefully executed legal strategy. Appointing BD as

interim lead counsel under Rule 23(g)(3) will facilitate the above, as BD will carefully coordinate

discovery and pre-class certification litigation in this matter, particularly among respective

plaintiffs’ counsel in this case. If appointed as interim lead class counsel, BD will—as it has

already done internally—promulgate and enforce clear, written billing standards and guidelines
Case 4:19-cv-00507-ALM Document 99 Filed 05/14/20 Page 3 of 13 PageID #: 1731



among plaintiffs’ counsel; minimize costs; and control workflow to avoid duplication and

inefficiency.

                                         BACKGROUND

       This action was filed on July 11, 2019, on behalf of eleven individual plaintiffs and two

putative nationwide classes of Southwest and American Airlines ticket purchasers. (See ECF No.

1.) The Class Action Complaint (“CAC”), which stands at 121 pages and was never amended, was

the product of a months-long factual investigation and legal analysis by Yavar Bathaee and Brian

Dunne, BD’s founding partners. (Bathaee Decl. ¶ 2.) After each Defendant separately moved to

dismiss the CAC, and Mr. Bathaee and Mr. Dunne were the principal drafters of the opposition

and sur-reply briefs in response to those motions. (Id. ¶ 3.) Both Mr. Bathaee and Mr. Dunne

thereafter argued against Defendants’ motions to dismiss before the Court—and one or both of

Mr. Bathaee or Mr. Dunne have led Plaintiffs’ argument for every discovery, scheduling, or

administrative issue that has come before the Court in this matter before or since. (Id.) On February

14, 2020, the Court sustained the RICO claims in this action against Defendants’ motions to

dismiss. (ECF No. 56.)

       Near the end of February 2020, Defendants began the production of confidential documents

for the first time. (Bathaee Decl. ¶ 4.) Lawyers at Bathaee Dunne, including Andrew Wolinsky

and Edward Grauman (in addition to Mr. Bathaee and Mr. Dunne), have since reviewed substantial

portions of Defendants’ document productions; met and conferred with Defendants on discovery

and scheduling matters; noticed depositions; issued third-party discovery; briefed Plaintiffs’

oppositions to Defendant Southwest’s motion for extraordinary appellate relief under 28 U.S.C.

§ 1292(b); and, most recently, briefed a motion to amend the scheduling order in this action.

(Bathaee Decl. ¶¶ 3-4.) Every aspect of this case since its inception has been led by one or more



                                                 2
Case 4:19-cv-00507-ALM Document 99 Filed 05/14/20 Page 4 of 13 PageID #: 1732



of Messrs. Bathaee, Dunne, Wolinsky, and Grauman, along with local counsel, Elizabeth DeRieux

of Capshaw DeRieux. Mr. Bathaee has been lead counsel for Plaintiffs throughout the pendency

of this case. (Id. ¶ 5.)

        Recently, BD was joined by additional co-counsel at Dovel & Luner—exceptional trial

counsel with a long record of high-quality advocacy in this judicial district—such that there are

now four firms representing one or more individual plaintiffs in this matter. As this case moves

into deposition discovery and approaches the class certification stage with at least four separate

law firms seeking to work on behalf of those who are not specifically named in the CAC—i.e., the

putative classes—it is incumbent to formally designate interim lead class counsel under Rule

26(g)(3) as soon as feasible. In order to protect the putative classes—and ensure the integrity and

efficiency of the class process in this action—an interim lead class counsel must be appointed to

coordinate extensive discovery and motion practice; set and enforce billing and assignment

protocols; and control workflow and assignments to co-counsel.

                                          ARGUMENT

        A court “may designate interim counsel to act on behalf of a putative class before

determining whether to certify the action as a class action.” FED. R. CIV. P. 23(g)(3). “Designation

of interim counsel clarifies responsibility for protecting the interests of the class during

precertification activities.” Kjessler v. Zaappaaz, Inc., 2018 WL 8755737, at *3 (S.D. Tex. Aug.

31, 2018) (citation and brackets omitted). Among the roles that can be designated on an interim

basis is lead counsel, who are “[c]harged with formulating (in consultation with other counsel) and




                                                 3
Case 4:19-cv-00507-ALM Document 99 Filed 05/14/20 Page 5 of 13 PageID #: 1733



presenting positions on substantive and procedural issues during the litigation.” Id. at *3 n.1

(quoting MANUAL FOR COMPLEX LITIGATION (FOURTH) (“MCL”) § 10.221 (2004)).1

       The role of interim class counsel is to “fairly and adequately represent the interests of the

class.” Ramirez v. J.C. Penney Corp., 2014 WL 12713071, at *1 (E.D. Tex. Aug. 20, 2014)

(quoting FED. R. CIV. P. 23(g)(4)). In making an interim appointment, courts consider the factors

enumerated in Rule 23(g)(1)(A):

               (1) the work counsel has done in identifying or investigating
               potential claims in the action; (2) counsel’s experience in handling
               class actions, other complex litigation, and the types of claims
               asserted in the action; (3) counsel’s knowledge of the applicable
               law; and (4) the resources that counsel will commit to representing
               the class.

Id. (quoting FED. R. CIV. P. 23(g)(1)(A)). Courts may also consider “any other matter pertinent to

counsel’s ability to fairly and adequately represent the interests of the class.” Id. (quoting FED. R.

CIV. P. 23(g)(1)(B)).

       Bathaee Dunne’s founding partners, Mr. Bathaee and Mr. Dunne, have helmed this case

from the very beginning, and in practice, BD has already been serving as lead counsel, directing

matters of strategy and substance and coordinating the work of co-counsel. (Bathaee Decl. ¶¶ 2-5.)

This arrangement—which endured in the absence of multiple firms seeking work and prior to

resource-intensive deposition and expert discovery—is insufficiently protective of the putative

classes, and of the integrity of the class process itself, to persist any longer. There are now four


   1
      Much as BD has been doing to date, lead interim class counsel typically “act for the group—
either personally or by coordinating the efforts of others—in presenting written and oral arguments
and suggestions to the court, working with opposing counsel in developing and implementing a
litigation plan, initiating and organizing discovery requests and responses, conducting the principal
examination of deponents, employing experts, arranging for support services, and seeing that
schedules are met.” MCL § 10.221. With four separate firms on the docket and depositions and
class certification approaching, it is now obvious that BD must perform this role not only on behalf
of named plaintiffs, but on behalf of the putative classes—which is the specific purpose of Rule
26(g)(3).
                                                  4
Case 4:19-cv-00507-ALM Document 99 Filed 05/14/20 Page 6 of 13 PageID #: 1734



law firms representing one or more plaintiffs; depositions are at the door; and the class certification

inquiry steadily approaches. An order formalizing BD’s role among the law firms and lawyers

representing one or more plaintiffs by appointing BD as interim lead class counsel would serve

the best interests of the class by “clarif[ying] responsibility for protecting [those] interests.”

Kjessler, 2018 WL 8755737, at *3. Applying the Rule 23(g)(1) factors weighs strongly in favor of

appointing BD as interim lead class counsel.

           A. BD Lawyers Have Performed the Bulk of the Work to Date, Including
              Identifying, Investigating, and Prosecuting the Claims in this Action.

       BD lawyers have played a pivotal role in “identifying or investigating potential claims in

the action.” FED. R. CIV. P. 23(g)(1)(A)(i). The claims were identified by Mr. Bathaee in May of

2019, and after Mr. Bathaee and Mr. Dunne completed their months-long factual investigation,

they together drafted the CAC. (Bathaee Decl. ¶¶ 2-3.) When Defendants each moved to dismiss,

Mr. Bathaee and Mr. Dunne were the sole drafters of the oppositions to those motions, and both

argued the motions to dismiss before the Court. (Id. ¶ 3.) Mr. Bathaee and Mr. Dunne, along with

Mr. Wolinsky and Mr. Grauman, have continued to diligently develop the facts in this case,

including by reviewing Defendants’ document productions, which include highly technical

documents relating to the 737 MAX 8 aircraft. (Id. ¶ 4); see Kjessler, 2018 WL 8755737, at *4

(fact that counsel had “reviewed over 450,000 pages of documentary discovery” weighed in favor

of interim lead class counsel appointment).

       In addition, BD and its lawyers have evinced a “willingness to prosecute the case.” In re

Foundry Resins Antitrust Litig., 242 F.R.D. 393, 408 (S.D. Ohio 2007). Mr. Bathaee has served as

lead counsel for Plaintiffs, see Local Rule CV-11(a), and he has acted in that role since the CAC

was filed. (Bathaee Decl. ¶¶ 3-6.) Mr. Bathaee and Mr. Dunne, along with others at BD, have

determined litigation strategy, formulated positions on legal issues, and assigned work to co-


                                                  5
Case 4:19-cv-00507-ALM Document 99 Filed 05/14/20 Page 7 of 13 PageID #: 1735



counsel to date. (Id.) They have also interviewed and engaged expert witnesses and have

coordinated third-party discovery needed for a motion for class certification, including a subpoena

to American Airlines seeking flight and pricing data. (Id. ¶ 4.) BD has briefed all recent motions

in this matter, including the oppositions to Southwest’s motion for certification of an interlocutory

appeal under 28 U.S.C. § 1292(b). (Bathaee Decl. ¶ 4.) In addition, Mr. Bathaee has acted as

Plaintiffs’ “lead attorney” for purposes of Local Rule CV-7(h)’s meet-and-confer requirement

throughout this matter. (Bathaee Decl. ¶ 6.) And both Mr. Bathaee and Mr. Dunne have taken the

lead for Plaintiffs in appearances before the Court at every hearing—and on virtually every issue—

to date. (Id. ¶ 3.) Put simply, they have not only evinced a “willingness to prosecute the case,” they

have vigorously done so.

         B. BD’s Lawyers Have the Necessary Experience to Represent the Putative Class.

         The second and third Rule 23(g)(1) factors assess counsel’s “experience in handling class

actions, other complex litigation, and the types of claims asserted in the action” and their

“knowledge of the applicable law.” FED. R. CIV. P. 23(g)(1)(A)(ii), (iii). BD’s partners have

extensive class and complex litigation experience, including with the sort of claims asserted here:

         Yavar Bathaee. Mr. Bathaee currently is co-lead counsel in several other class actions,

including other RICO actions. Mr. Bathaee has also represented clients in some of the largest class

actions, multidistrict litigations, and trials in the last decade, including in antitrust, RICO,

securities, and bankruptcy cases. Mr. Bathaee holds a bachelor’s degree in Computer Science and

Engineering from the University of California, Davis, and is a magna cum laude, Order of the Coif

graduate of the Fordham Law School. Mr. Bathaee’s full biographical information is attached as

Ex. A.

         Brian Dunne. Mr. Dunne currently is co-lead counsel in several other class actions,

including other RICO actions. He has represented clients in consumer class actions, antitrust cases,
                                                  6
Case 4:19-cv-00507-ALM Document 99 Filed 05/14/20 Page 8 of 13 PageID #: 1736



and patent cases for more than a decade, many of which were in the Eastern District of Texas. Mr.

Dunne holds a bachelor’s degree in Physics from Stanford University and graduated with Honors,

Order of the Coif, from the University of Chicago Law School, where he was a member of the

University of Chicago Law Review. Prior to private practice, Mr. Dunne clerked for Hon. Jay S.

Bybee of the United States Court of Appeals for the Ninth Circuit and Hon. Susan P. Read of the

New York Court of Appeals. Mr. Dunne’s full biographical information is attached as Ex. B.

        Edward Grauman. Mr. Grauman is currently counsel in multiple class actions, and for

fifteen years has litigated high-stakes, complex cases, including several notable antitrust and

environmental cases. Mr. Grauman holds a bachelor’s degree from the Massachusetts Institute of

Technology and is a cum laude graduate of Harvard Law School. Prior to practice he clerked for

Hon. William H. Walls of the United States District Court for the District of New Jersey. Mr.

Grauman’s full biographical information is attached as Ex. C.

        Andrew Wolinsky. Mr. Wolinsky represents clients in other class actions, including RICO

actions, throughout the country. He has represented clients in complex and class cases, including

in the areas of antitrust, commodities, and bankruptcy. He holds an undergraduate degree from

Tufts University, graduating magna cum laude, and is a cum laude graduate of Fordham Law

School. Prior to private practice, Mr. Wolinsky clerked for Hon. Jane R. Roth of the United States

Court of Appeals for the Third Circuit and Hon. Loretta A. Preska, then-Chief Judge of the United

States District Court for the Southern District of New York. Mr. Wolinky’s biographical

information is attached as Ex. D.

        Additionally, BD’s motion is expressly supported by accomplished co-counsel at Dovel &

Luner and Capshaw DeRieux, both of whom have tried numerous complex cases to verdict,

including in this district.



                                                7
Case 4:19-cv-00507-ALM Document 99 Filed 05/14/20 Page 9 of 13 PageID #: 1737



       C. BD has sufficient resources to represent the class.

       BD has substantial resources, both on its own and in conjunction with the co-counsel that

expressly support this Motion, to prosecute this case zealously and efficiently on behalf of the

proposed class. See FED. R. CIV. P. 23(g)(1)(A)(iv). This case will require extensive fact and expert

discovery, depositions, and motion practice. BD’s attorneys have, to date, performed a substantial

volume of the work in this case—and will continue to do so. But BD also will assign work to co-

counsel based on each co-counsel’s strengths and in a manner that ensures that Plaintiffs’ and the

putative classes’ interests are adequately represented. BD will also implement procedures to

economize the lawyer time spent on this case and to prevent duplicative or inefficient work on

behalf of the putative class. (Bathaee Decl. Ex. E.) BD has to date managed and minimized the

costs of discovery and will continue to do so. BD is adequately capitalized to bear the costs of this

case, including as to expert discovery and the required notice to class members, and BD’s co-

counsel Dovel & Luner is also adequately capitalized to share in these costs. (Bathaee Decl. ¶ 7.)

       D. Additional considerations favor BD’s interim appointment.

       The Court may also consider “any other matter pertinent to counsel’s ability to fairly and

adequately represent the interests of the class.” F ED. R. CIV. P. 23(g)(1)(B). This catchall category

may include, among other things, “(1) the quality of the pleadings; (2) the vigorousness of the

prosecution of the lawsuits; and (3) the capabilities of counsel.” Ramirez, 2014 WL 12713071, at

*1. BD has worked hard to provide the Court with helpful pleadings in this action; has vigorously

prosecuted its case, including with respect to discovery; and is capable of litigating this action

efficiently with respect to the putative classes. To the last point, BD has implemented a billing and

assignment protocol, the purpose of which is to ensure that attorney time across multiple firms in

this large case is managed efficiently and responsibly, to avoid duplicative work and unnecessary

expenditures of time, and to account consistently for all expenses in the event that Plaintiffs

                                                  8
Case 4:19-cv-00507-ALM Document 99 Filed 05/14/20 Page 10 of 13 PageID #: 1738



ultimately submit a fee application to the Court. (Bathaee Decl. ¶ 8); cf. Kjessler, 2018 WL

8755737, at *5 (“Mr. Burns was the only counsel who offered the Court substantive, detailed

explanations on how he structures and runs his large case litigation teams. Of particular note were

Mr. Burns’ explanations of his and his firms’ billing practices in prior class action litigation, and

his representations that he will use those practices, such as not permitting billing for file and

correspondence review, and other mechanisms to ensure efficient prosecution of this case.”). BD

will continue to implement substantially similar protocols if appointed as interim lead counsel for

the putative class. (See Bathaee Decl. Ex. E (Proposed Order).) Moreover, BD is appropriately

staffed to minimize duplication and waste, and extensively uses technology to gain efficiencies,

including through third-party discovery providers as well as through its own proprietary discovery

tools. The net effect will be significant cost efficiencies for the classes, if certified.




                                                    9
Case 4:19-cv-00507-ALM Document 99 Filed 05/14/20 Page 11 of 13 PageID #: 1739



                                     CONCLUSION

       The Court should appoint Bathaee Dunne LLP as interim lead class counsel under Rule

26(g)(3).

 Dated: May 14, 2020
                                            /s/ Yavar Bathaee
                                            Yavar Bathaee (NY 4703443) (Lead Counsel)
                                            yavar@bathaeedunne.com
                                            Brian J. Dunne (CA 275689)
                                            bdunne@bathaeedunne.com
                                            Edward M. Grauman (TX 24081931)
                                            egrauman@bathaeedunne.com
                                            Andrew Wolinsky (NY 4892196)
                                            awolinsky@bathaeedunne.com
                                            BATHAEE DUNNE LLP
                                            445 Park Ave. 9th Floor
                                            New York, NY 10022
                                            Tel: (212) 918-8188

                                            Attorneys for Plaintiffs




                                           10
Case 4:19-cv-00507-ALM Document 99 Filed 05/14/20 Page 12 of 13 PageID #: 1740



                             CERTIFICATE OF CONFERENCE

       I hereby certify that the undersigned counsel for Plaintiffs has complied with the meet and

confer requirements in Local Rule CV-7(h). Specifically:

       Edward Grauman of Bathaee Dunne conferred with Michael A. Schwartzendruber (counsel

for Southwest) and Thomas Farrell (counsel for Boeing), in respective telephone calls on May 14,

2020, regarding the relief sought in this Motion. Counsel for both Defendants indicated that they

opposed the relief requested herein.

       Edward Grauman and Andrew Wolinsky of Bathaee Dunne conferred with David Hecht

and Andrew Lorin of Pierce Bainbridge regarding the relief sought in this Motion in a telephone

call on May 13, 2020, and by email on May 14, 2020. Pierce Bainbridge opposes this Motion.

       Brian Dunne of Bathaee Dunne conferred with Jeffrey Eichmann of Dovel & Luner

regarding the relief sought in this Motion in a telephone call on May 13, 2020. Dovel & Luner

expressly supports this Motion.

       Brian Dunne of Bathaee Dunne conferred with Elizabeth DeRieux of Capshaw DeRieux

regarding the relief sought in this Motion in a telephone call on May 13, 2020. Capshaw DeRieux

expressly supports this Motion.

       Andrew Williamson and Michael Pomerantz—both of whom previously moved to

withdraw from this matter—still remain on the docket, although neither remains at Pierce

Bainbridge. The presence on the docket of multiple attorneys formerly, but no longer, at Pierce

Bainbridge is yet another reason why a Rule 26(g)(3) appointment is immediately necessary in

this case to protect the putative classes and the orderly prosecution of this action. Mr. Williamson

supports this Motion, as does Michael Pomerantz.

                                                             /s/ Brian J. Dunne
                                                             Brian J. Dunne

                                                11
Case 4:19-cv-00507-ALM Document 99 Filed 05/14/20 Page 13 of 13 PageID #: 1741




                               CERTIFICATE OF SERVICE

       I hereby certify that on May 14, 2020, a true and correct copy of the above was served via

email through the Eastern District of Texas’s CM/ECF system.

                                                           /s/ Brian J. Dunne
                                                           Brian Dunne




                                               12
